TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2021



                                       NO. 03-20-00178-CR


                                 James Edward Insco, II, Appellant

                                                 v.

                                    The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal.       However, there was error in the judgments that requires

modification. Therefore, the Court modifies the judgments of conviction to remove any payment

imposed under Article 42A.455 of the Texas Code of Criminal Procedure. The judgments of

conviction, as modified, are affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.